SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1166
CAF 13-00739
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF BONNIE A. WILL,
PETITIONER-APPELLANT,

                      V                                          ORDER

JEFFREY M. ZDROJEWSKI, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


TRIGILIO CIAMBRONE PARTNERSHIP, BUFFALO (ELIZABETH J. CIAMBRONE OF
COUNSEL), FOR PETITIONER-APPELLANT.

J. ADAMS AND ASSOCIATES, PLLC, WILLIAMSVILLE (JOAN CASILIO ADAMS OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

CATHERINE E. NAGEL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered April 11, 2013 in a proceeding pursuant to Family
Court Act article 6. The order determined the petition withdrawn.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 8, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 14, 2014                   Frances E. Cafarell
                                                Clerk of the Court